Citation Nr: 0032512	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 40 percent for 
the residuals of a subtotal gastrectomy and vagotomy with 
anxiety reaction.

3.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a gunshot wound of the left calf with damage 
to muscle group XI and fracture of the tibia and fibula.

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound of muscle group XVII, 
the right buttock.

5.  Entitlement to an evaluation in excess of 20 percent for 
a pleural cavity injury.  

6.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the left thigh with 
damage to muscle group XIV.

7.  Entitlement to an evaluation in excess of 10 percent for 
peritoneal adhesions.

8.  Entitlement to a compensable evaluation for a scar of the 
left buttock.

9.  Entitlement to a compensable evaluation for incomplete 
paralysis of the left peroneal nerve.

10. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION


The veteran had active duty from February 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran contends that he has developed hearing loss as a 
result of active service.  He notes that he was exposed to 
acoustic trauma during combat in service, and he argues that 
this permanently damaged his hearing.  The veteran also 
contends that his service connected residuals of gunshot 
wounds to various parts of his body have all increased in 
severity to such an extent that higher evaluations are 
warranted.  Finally, the veteran contends that his service 
connected disabilities are productive of such impairment that 
he is unemployable.  

The veteran requested to appear at a hearing before the 
Board, and he was scheduled for a video conference hearing in 
May 2000.  However, the veteran failed to report for his 
scheduled hearing.  Therefore, the Board will proceed with 
consideration of his appeals.  

REMAND

The veteran submitted his claims for service connection and 
entitlement to a increased evaluation for his service 
connected disabilities in July 1998.  His statement noted 
that he did not have any private physicians, and that he 
received all of his medical care from the VA.  He reported 
treatment at many VA facilities, including the VA medical 
center (VAMC) in Cincinnati, Ohio, the Bay Pine VAMC in St. 
Petersburg, Florida, the Dayton VAMC in Dayton, Ohio, the 
Chillicothe VAMC, at both of the VA facilities in Cleveland, 
Ohio, at the VA clinic in Mansfield, Ohio, and at the VA 
clinic in Wooster, Ohio.  A review of the claims folder 
appears to indicate that the only VA facility from which the 
veteran's medical records have been requested is the Bay Pine 
VAMC in St. Petersburg, Florida.  The Board finds that an 
attempt must be made to obtain the veteran's treatment 
records from the remaining sources.  If records are not 
available from these sources, it should be noted in the 
claims folder.  

The Board notes that the veteran was afforded VA examinations 
in conjunction with some, but not all, of the disabilities 
currently at issue.  However, the claims folder was not 
available for review by the examiner at any of these 
examinations.  At the September 1998 VA examination of the 
joints, the examiner specifically noted that in order to 
fully evaluate the veteran's disabilities, a review of the 
claims folder would be required.  The Board finds that the 
claims folder should be made available for review to assist 
in the evaluation of the veteran's disabilities at all 
examinations that will be requested by this remand.  


Service Connection for Hearing Loss

The veteran contends that he has developed hearing loss as a 
result of acoustic trauma sustained during active service.  
The service medical records are negative for a diagnosis of 
hearing loss.  However, these records demonstrate that the 
veteran sustained multiple injuries when his tank was struck 
by an armor piercing shell in March 1945.  The Board notes 
that the explosion of the shell inside of the tank would have 
certainly produced acoustic trauma.  The initial post service 
evidence of hearing loss is found in the September 1998 VA 
audio examination, which notes a history of acoustic trauma 
as a result of both explosions and weapon fire during 
service, and occupational noise exposure following service.  
The diagnosis was bilateral sensorineural hearing loss.  
However, as the examiner did not express an opinion as to 
whether or not the acoustic trauma sustained in service is 
the cause of the veteran's current hearing loss, the Board 
believes that an additional examination in order to afford 
the examiner an opportunity to review the veteran's history 
as contained in his claims folder and to render an opinion as 
to the etiology of his hearing loss should be scheduled.  

Evaluation of Muscle Injuries

The record indicates that the veteran was afforded a VA 
examination of his joints in September 1998.  A review of the 
examination report indicates that the range of motion of the 
left foot was not obtained.  Furthermore, while the veteran 
displayed evidence of painful motion by guarding additional 
range of motion, the examiner did not comment on the 
disability produced by the remaining cardinal signs and 
symptoms of muscle disability, including loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.569(c) (2000).  Finally, as noted above, the 
claims folder was not available for review in conjunction 
with this examination, and the examiner noted that the claims 
folder would be required to fully evaluate the veteran's 
disabilities.  Therefore, the Board finds that additional VA 
examinations of the joints and of the muscles should be 
scheduled for each of the veteran's service connected gunshot 
wound disabilities.  

Evaluation of Injury to the Pleural Cavity

Service connection has been established for the residuals of 
the veteran's pleural cavity injury.  The most recent rating 
decisions, including the January 1999 rating decision, 
currently show that this disability is evaluated under two 
rating codes.  The first rating code is 38 C.F.R. § 4.73, 
Code 5321, which is for injuries to muscle group XXI, the 
muscles of respiration.  The second rating code is listed as 
5818.  The Board notes that there is no such code in the 
rating schedule.  Older rating decisions show that the rating 
code used for the evaluation of the veteran's disability was 
actually Code 6818, the rating code for injuries to the 
pleural cavity, including gunshot wounds.  However, the 
rating codes for the evaluation of lung diseases were 
recently changed, effective from October 7, 1996.  These 
changes included the elimination of Code 6818.  It does not 
appear that the RO has had an opportunity to assign a 
replacement rating code for the evaluation of the veteran's 
service connected lung disability.  It appears to the Board 
that the provisions of 38 C.F.R. § 4.97, Code 6843 (2000) are 
possibly for consideration, as well as Note (3) of the 
General Rating Formula for Restrictive Lung Disease.  The 
Board finds that the RO should be afforded an opportunity to 
review the veteran's claim under either this new criteria, 
under other criteria for injuries to the pleural cavity, or 
possibly under a rating code assigned after consideration of 
the provisions of 38 C.F.R. § 4.20 (2000) for analogous 
ratings.

The veteran was afforded a VA respiratory examination in 
September 1998.  The examiner found that aside from a 
smoker's cough, the veteran had no other specific pulmonary 
disease.  However, as noted above, the claims folder was not 
available for review.  Furthermore, the examiner added that 
it would be a matter of conjecture at that point to guess 
whether or not the veteran had any restrictive disease from 
the pulmonary surgery that was conducted secondary to his 
service connected shrapnel wounds.  The examiner stated that 
pulmonary function testing and a computed tomography scan of 
the chest would assist in making this diagnosis.  A review of 
the record indicates that these tests were not conducted.  
Therefore, the Board finds that the veteran should be 
scheduled for an additional respiratory examination in order 
to afford him the testing that is required to determine 
whether or not his service connected disability is productive 
of any current impairment.  

Evaluation of Injury to the Peroneal Nerve

The disabilities on appeal include an increased evaluation 
for the veteran's service connected incomplete paralysis of 
the peroneal nerve.  At this juncture, the Board notes that 
while the most recent rating decisions have not identified 
whether the veteran is service connected for the right or 
left peroneal nerve, a review of the claims folder reveals 
that service connection was established for the left peroneal 
nerve in an October 1948 rating decision.  The veteran has 
not been afforded a VA examination of the peripheral nerves 
in conjunction with his current claim, and the September 1998 
VA examination did not include an examination of the joints 
affected by the peroneal nerve.  Therefore, the Board finds 
that the veteran should be scheduled for a VA examination of 
his service connected incomplete paralysis of the left 
peroneal nerve.  

Evaluation of Scars

Similarly, the veteran's claims include entitlement to a 
compensable evaluation for a scar of the left buttock.  The 
veteran has not been afforded a VA examination of this 
disability.  The Board finds that the veteran should be 
scheduled for a VA examination of his scar of the left 
buttock in order to determine if it has increased in 
severity.  

Evaluation of Peritoneal Adhesions

The issues on appeal included entitlement to an increased 
evaluation for the veteran's peritoneal adhesions.  The 
veteran was afforded a VA examination of the stomach, 
duodenum, and for peritoneal adhesions in September 1998.  
The examiner noted that the claims folder was not available 
for review.  The examination report is negative for mention 
of a history of peritoneal adhesions, and the presence or 
absence of peritoneal adhesions was not noted.  The Board 
believes that the veteran should be afforded an additional VA 
examination in order to determine whether or not he currently 
has peritoneal adhesions and, if so, what if any impairment 
results from these adhesions.  

Evaluation of Gastrectomy and Anxiety Reaction

The Board notes that service connection is currently in 
effect for the residuals of a subtotal gastrectomy and 
vagotomy with anxiety reaction.  Service connection for 
duodenal ulcer secondary to the veteran's gunshot wound of 
the abdomen was established in an October 1948 rating 
decision.  Following surgery, a February 1961 rating decision 
recharacterized this disability as the residuals of a 
subtotal gastrectomy and vagotomy.  A December 1964 rating 
decision included anxiety reaction as part of this 
disability.  Currently, this disability is evaluated under 
the provisions of 38 C.F.R. § 4.114, Code 7308, for 
postgastrectomy syndrome.  However, there is no indication 
that the veteran has been examined or evaluated for his 
service connected anxiety reaction.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2000).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (2000), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  

The rating schedule indicates that generalized anxiety 
disorder is evaluated under the provisions of 38 C.F.R. 
§ 4.130, Code 9400 (2000).  This anxiety disorder, as well as 
all other anxiety disorders, are rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The 
Board notes that none of the symptomatology contained in the 
General Rating Formula for Mental Disorders is duplicative or 
overlapping of the symptomatology contained in the rating 
code for the evaluation of postgastrectomy syndromes.  See 
38 C.F.R. § 4.114, Code 7308 (2000).  Therefore, it appears 
to the Board that the veteran should be evaluated separately 
for each of these disabilities.  The Board finds that the 
veteran should be scheduled for a psychiatric examination and 
for an additional examination of his subtotal gastrectomy and 
vagotomy.  Thereafter, the RO should be afforded an 
opportunity to consider the assignment of separate 
evaluations for the veteran's disabilities under the 
appropriate rating codes.  

Total Rating

There is a possibility that the veteran's claim for 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities will be 
affected by a change in the evaluation(s) of the veteran's 
service connected disabilities following the completion of 
the development requested by this remand decision.  This 
issue is inextricably intertwined with the veteran's claims 
for increased evaluations for his service connected 
disabilities.  Issues which are inextricably intertwined must 
be considered together.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, the issue of entitlement to 
a total rating based on unemployability must be remanded to 
the RO for further consideration in conjunction with his 
claims for increased evaluation for his service connected 
disabilities.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
attempt to obtain the approximate dates 
of treatment for his claimed disabilities 
at the VAMC in Cincinnati, Ohio, the Bay 
Pine VAMC in St. Petersburg, Florida, the 
Dayton VAMC in Dayton, Ohio, the 
Chillicothe VAMC, at both of the VA 
facilities in Cleveland, Ohio, at the VA 
clinic in Mansfield, Ohio, and at the VA 
clinic in Wooster, Ohio.  The veteran 
should attempt to identify which 
disabilities received treatment at each 
location.  After securing any necessary 
releases, the RO should obtain all 
records pertaining to treatment of the 
veteran's disabilities and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
hearing examination to determine the 
nature and etiology of his hearing loss.  
The claims folder must be made available 
to the examiner for review in conjunction 
with this examination.  After the 
completion of the examination and review 
of the veteran's medical history as 
contained in the claims folder, the 
examiner should attempt to express the 
following opinion: 1) Is it as likely as 
not that the veteran's current hearing 
loss is the result of acoustic trauma 
sustained during active service, in 
particular acoustic trauma sustained at 
the time of the March 1945 shell 
explosion?  The reasons and bases for 
this opinion should be included.  

3.  The veteran should be afforded VA 
orthopedic and muscle examinations to 
determine the nature and severity of his 
service connected residuals of gunshot 
wounds to muscle group XI with fracture 
of the tibia and fibula, muscle group 
XIV, and muscle group XVII, as well as 
muscle group XXI, the muscles of 
respiration.  All indicated tests and 
studies should be conducted.  The range 
of motion of all affected joints should 
be expressed in terms of degree.  The 
examiner should note the presence or 
absence of each of the cardinal signs and 
symptoms of muscle disability (loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement) for each of the veteran's 
service connected muscle injuries.  The 
disability produced by any of the 
cardinal signs and symptoms of muscle 
disability that are found to be present 
for each of the veteran's service 
connected disabilities should be fully 
described.  The claims folder MUST be 
made available to the examiner for use in 
the study of these disabilities.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service connected anxiety 
reaction.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The veteran's score on 
the Global Assessment of Functioning 
(GAF) scale should be noted, and an 
explanation of this score should be 
provided.  If the diagnoses includes a 
psychiatric disability other than the 
service connected anxiety reaction, the 
GAF score should be based only on the 
impairment that results from the anxiety 
disorder, and the impairment that results 
from other psychiatric disabilities 
should be excluded.  The examiner should 
also attempt to differentiate and 
identify the symptomatology that is the 
result of the service connected anxiety 
reaction, and any symptomatology that 
results from other nonservice connected 
psychiatric disabilities.  

5.  The veteran should be afforded a VA 
examination of his digestive system in 
order to determine the impairment, if 
any, that results from his service 
connected subtotal gastrectomy and 
vagotomy.  All indicated tests and 
studies should be conducted.  The 
presence or absence of peritoneal 
adhesions should be noted, and the 
symptoms that result from these adhesions 
should be described.  If possible, the 
symptoms that result from the gastrectomy 
and vagotomy should be differentiated 
from those that result from the 
peritoneal adhesions.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

6.  The veteran should be afforded a VA 
respiratory examination to determine the 
nature and severity of his injury to the 
pleural cavity.  All tests and studies 
necessary to determine the impairment, if 
any, that results from this disability 
should be conducted.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

7.  The veteran should be afforded a VA 
examination of the skin to determine the 
symptomatology and impairment that 
results from his service connected scar 
of the left buttock.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

8.  After the examinations requested 
above have been completed, the RO should 
review the examination reports to ensure 
that the information and opinions 
requested of each examiner have been 
provided to the extent that is possible.  
If any examination is found to be 
incomplete, the RO should return the 
examination report to obtain the 
requested information and/or opinions or, 
if necessary, schedule the veteran for an 
additional examination to obtain the 
information that was not obtained by the 
first examination. 

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review each 
of the veteran's claims.  Separate 
evaluations should be considered for the 
veteran's subtotal gastrectomy and 
vagotomy with anxiety reaction.  The RO 
should assign a new rating code to 
replace 6818 for the evaluation of the 
veteran's injury to the pleural cavity.  
The provisions of 38 C.F.R. § 4.97, Code 
6843 as well as Note (3) of the General 
Rating Formula for Restrictive Lung 
Disease should be considered or, if 
necessary, the provisions of 38 C.F.R. 
§ 4.20 concerning analogous ratings.  
Finally, the provisions of 38 C.F.R. 
§ 4.55(a) should be considered for the 
evaluations of the veteran's service 
connected gunshot wound to the left calf, 
muscle group XI, and his service 
connected incomplete paralysis of the 
peroneal nerve.  

10. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any of the benefits sought 
on appeal remain denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  Any 
pertinent laws or regulations not 
previously provided to the veteran should 
be included.  An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





